Title: To George Washington from Jonathan Lawrence, 5 June 1778
From: Lawrence, Jonathan
To: Washington, George


                    
                        Sir
                        Easton [Pa.] 5th June 1778
                    
                    I have Just received a Letter from Colonel Thomas Palmer one of the Commissioners appointed to Carry into Execution the Law for Compleating the Continental Battalions raised by the State of New york—Who informs me that all the Drafts from that State which Can be Collected without a great deal of Difficulty have been Sent forward for this place except a few who I Suppose are now on their way, those that remain  are Such as have deserted or Designedly kept out of the Way Since their being Drafted, and as it will be Attended with very great Expence both to the State and to the Gentlemen your Excellency has appointed to receive the Drafts should they be under the Necessity of Waiting till the whole Can be Collected and Sent here, and as it is uncertain when we shall gett them and how many we Shall have in our power to Send, and our direction by the Law being to deliver the Drafts at this place unless otherwise directed by the Commander in Cheif of the Continental Army—we have thought proper to propose to your Excellency to give us Direction to deliver those Drafts which remain and may hereafter be in our power to the two New york Regiments which are now in the State.
                    Should your Excellency be of Opinion with us that it will not prejudice the Service and a Saving of expence you will please to Communicate it by the Bearer with Direction to us for our future Conduct respecting that Matter I Am Sir your Most Obt Huml. Servt
                    
                        Jonn Lawrence
                    
                